DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment Status
	Applicant’s response received December 16, 2021 including remarks, amendment to the Specification and replacement drawings is acknowledged and accepted.  The replacement drawings have not fully overcome the rejection under 35 USC 112(a) and (b) which is hereby repeated and made final.  
	Applicant’s replacement drawings have overcome the aspect of rejection regarding inconsistencies in the drawings as the replacement drawings are found to be consistent.  However, in the absence of additional views the shape and appearance of the precious stone still cannot be understood.  Applicant has argued in the remarks that the views not shown in the drawings are not intended to be claimed.  Applicant has cited MPEP 1503.01 subsection III which states that the scope of the claim is understood to be limited to those surfaces or portions of the article shown in the drawings in full lines in combination with any written description in the specification.  The Examiner directs applicant’s attention to MPEP 1503.02 subsection I which states: “The drawings or photographs should contain a sufficient number of views to disclose the complete appearance of the design claimed, which may include the front, rear, top, bottom and sides.  Perspective views are suggested…to clearly show the appearance of three dimensional designs…”  In this application absent a perspective front a different angle and/or front or side views the drawings do not contain a sufficient number of views to disclose the complete appearance of the claimed design.  As stated in Ex parte Salsbury, 38 USPQ 149 (ComrPats 1938):   “A design patent, therefore, should disclose the configuration and complete appearance of the article in which the design is embodied, so fully, clearly and with such certainty as to enable those skilled in the art to make the article without being forced to resort to conjecture.”  In this application based upon the three drawing views provided, this is not possible.  
	Any aspect of rejection or objection not repeated below has been overcome by applicant’s response. 


Claim Rejection – 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and non-enabling for the following reasons:
In the absence of a front or side view, perspective view from a lower vantage point that shows the bottom of the stone or cross-sectional view it is unclear how the facets shown in the bottom view actually appear: the angles at which the protrude, the exact shape and appearance, how they relate to the perspective view shown in Fig. 1.   Further, the facets partially shown in Fig. 1 also cannot be understood or reconciled with Fig. 3.   

    PNG
    media_image1.png
    415
    915
    media_image1.png
    Greyscale

In order to overcome this aspect of rejection applicant could cancel Fig. 3 and reduce the portions of Fig. 1 shown in grey above to broken lines.    
A response is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
When preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners.  Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
Obtaining Case Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Contacting the Examiner
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, Melanie Pellegrini, whose telephone number is 571-272-6028. Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls.  If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: melanie.pellegrini@uspto.gov. If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner’s supervisor can be reached at 571-272-2998.  The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail.  I understand that a copy of these communications will be made of record in the application file."  (See MPEP 502.03 II (Article 5) for more details.
How to Respond to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair.
Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  


/MELANIE PELLEGRINI/
Primary Examiner, Art Unit 2911